DETAILED ACTION
Status of the Application
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Claims 16, 17 and 86-107 are pending. 
3.	Claims 86-96 remain withdrawn from consideration. 
4.	Claims 16, 17, and 97-107 are examined herein. 
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2021 has been entered.
Election/Restrictions
6.	Applicant’s election without traverse of Group I, claims 16-18 in the reply filed on March 30, 2018 is acknowledged.  Claims 86-96 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on March 30, 2018. 
	In the instant amendments, Applicant added new claims 106 and 107.  Given that the claims would have been included in the elected Group, they are examined herein. 
Claim Rejections - 35 USC § 112 - Indefiniteness
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 16, 17, and 97-105 remain and claims 106 and 107 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The rejection has been modified in view of Applicant’s amendments to the claims.  Applicant's arguments filed on June 25, 2021 have been fully considered but they are not persuasive.
	In claim 16, the term “IMISUN-1” renders the claim indefinite.  The specification indicates that the term is a common name of an herbicide tolerant sunflower plant, and references a non-patent publication as a source of said name (see page 11 and Example 4).  The specification, however, does not set forth any deposit information for said plants or any characteristics of said plants besides the presence of the A205V substitution.  It is also unclear whether the term refers to a uniform and stable variety.  As one of ordinary skill in the art would recognize, common names of plants, including varieties, are arbitrary designations that can and do change over time.  As such, it is unclear what is encompassed by the term. 

Since claims 17 and 97-107 depend from claim 16 and do not recite additional limitations overcoming its indefiniteness, their metes and bounds are unclear as well. 
	Claim 101 is indefinite for the following additional reason.  The term “phytotoxicity index” is not defined in the specificaiton and one of ordinary skill in the art would not be readily advised of its metes and bounds.  For example, while the specification exemplifies one way of estimating the phytotoxicity index, one would recognize that there are various manners of evaluating plant phytotoxicity by estimating effects on any number of parameters.  Thus, it is unclear precisely what phenotype is encompassed by the claim.   
Response to Arguments. 
	Applicant argues that “definiteness does not require deposit of a plant.  The specification refers to “IMISUN-1” in several instance and identifies it as described in Al-Khatib and Kolkman” (page 10 of the Remarks).  Applicant argues that the term “phytotoxicity index” was known in the art and refers to Examples 5, 7, and 8 of the specification (pages 11-12). 
	This is not found to be persuasive.  While a deposit of a plant may not be required to clearly identify that plant, in the instant case, the plant is referred to by a common name, which is an arbitrary designation.  Such designations, as well as their scope, can change over time.  Thus, one of ordinary skill in the art must be clearly apprised of what plant or plants are encompassed by that designation.  The instant 
Deposit information would provide a clear connection between the term and a specific variety.  Neither the Al-Khatib nor the Kolkman references supply said information.  Moreover, if either of the two cited references did supply proper deposit information, it would amount to an attempt at incorporation of essential material by reference.  Such incorporation would be improper because the Al-Khatib and Kolkman articles are not a US Patent or a patent publication.  See MPEP 608.01(p). 
	With regard to the term “phytotoxicity index,” the argument is not persuasive either. 
	None of the Example 5, 7 or 8 provide a definition or otherwise clarify the term.  Example 7, for instance, under the subheading “Phytotoxicity Index” merely states as follows: “Both mutants differed between them significantly for the phytotoxicity index from 2x to 6x (Table 7)”  However, neither the above examples nor other portions of the specificaiton define the term or provide a clear explanation as to how the values for said index (for example, in Figure 10) were arrived at.  The cited art confirms that there are a number of ways to determine the phytotoxicity index known in the art.  Without a teaching as to how said index was determined in the instant specification (which teaching is missing), the term remains unclear. 
Claim Rejections - 35 USC § 112 - New Matter
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claim 107 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim is directed to the method of claim 106, wherein the crop plants (growing in an undesired location) comprise a volunteer maize plant or a volunteer soybean plant.  Claim 106 depends from claim 16 which requires applying an imidazolinone herbicide to weeds growing in a field comprising imidazolinone tolerant sunflower plant.  Thus, claim 107 requires the application of an imidazolinone herbicide to volunteer maize or soybean plants growing in sunflower field. 
	The specification recites a single instance of a “volunteer” crop that acts as a weed, in the following paragraph: “In addition, the weeds of the present invention can include, for example, crop plants that are growing in an undesired location. For example, a volunteer maize plant that is in a field that predominantly comprises soybean plants can be considered a weed, if the maize plant is undesired in the field of soybean plants” (page 57, top paragraph). 
sunflower plant comprise volunteer maize or soybean.  Therefore, claim 107 comprises New Matter.  
Claim Rejections - 35 USC § 112 - Fourth Paragraph
11.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.	Claims 101-103 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend.  Applicant's arguments filed on March 1, 2021 have been fully considered but they are not persuasive.
Claims 101-103 are drawn to method of claim 16, wherein the plant possesses a phenotype, as recited.  The claims merely recite a phenotype of tolerance and do not introduce any structural limitations to the plant of claim 16, beyond the mutant AHASL recited in in claim 16; nor otherwise limit the active steps of the method. For this reason, claims 101-103 fail to properly further limit the subject matter of the claim upon which they depend. 

Response to Arguments. 
Applicant maintains the previously submitted arguments and argues that each of the claims 101-103 “specifies a further limitation on the sunflower plant that is not already recited in the independent claim” (page 15).
This is not found to be persuasive.  The recitation of a phenotype does not further limit the structure of the product, the sunflower plant, recited in claim 16.  If said recitation does so limit the structure, there is no indication of that in the record.  This is sufficient for a prima facie finding of failure to further properly limit the independent claim.  
In addition, claim 16 already recites a phenotype that the claimed plant must possess, which is tolerance to 300 g ai/ha of imazamox or 360 g ai/ha of imazapyr.  Yet, claims 101-103 not only recite application rates of imazapyr that is lower (and thus broader) than 360 g ai/ha, but these dependent claims also fail to provide a nexus to the phenotype of the base claim.  Thus even if one were to assume, arguendo, that the phenotype recited in claim 16 is, in fact, a structural limitation (which it is not), then claims 101-103 would not be properly liming because they would be deemed failing to include all of the limitations of the base claim.  See MPEP 608.01(n).  The rejection is maintained. 
Claim Interpretation
13.	The following is noted with regard to claim interpretation  Claim 16 requires that the progeny plants comprise SEQ ID NO: 2, but does not limit the progeny by a filial generation.  As a result, the claims are given their broadest reasonable interpretation as encompassing any sunflower plant comprising SEQ ID NO: 2 and having the resistance characteristics conferred by the A107T substitution.  
Applicant describes sunflower plants of lines GM40 and GM1606 as comprising the A122T (A107T in sunflower numbering) substitution in the AHASL and being resistant to imidazolinone AHAS inhibitors as a result (Examples 3 and 7-8; Table 5). That is the only herbicide resistance characteristic of the GM40 and GM1606 described in the specification.  As a result, the claims are given their broadest reasonable interpretation as encompassing any sunflower plant comprising SEQ ID NO: 2 and having the resistance characteristics conferred by the A107T substitution.
	With regard to the limitation “wherein said plant or a sunflower plant grown from said seed exhibits tolerance to 300 gm active ingredient per hectare (gm ai/ha) of imazamox or 360 gm ai/ha of imazapyr, which tolerance is greater than the tolerance of an IMISUN-1 plant to said rate of imazamox or imazapyr,” it recites the property of a plant used in the claimed method, and does not limit the active steps of the method.  It is also noted that the limitation does not specify the level of tolerance at the recited applications rates.  Thus, the method of claim 16 (in step (b)) will encompass the application of any effective amount of any imidazolinone herbicide, so long as that amount is sufficient to control weeds.  
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

15.	Claims 16, 17, 97, and 101-103 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159) and Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003).  Applicant's arguments filed on June 25, 2021 have been fully considered but they are not persuasive.
The claims are directed to a method for controlling weeds in a field of a sunflower plant, comprising growing a sunflower plant that is a progeny of line GM40 or GM1660, comprising herbicide tolerance characteristics of said lines and comprising an AHASL gene that encodes the AHASL1 protein with the amino acid sequence of SEQ ID NO: 2. 
Jander et al teach a nucleic acid molecule encoding functional AHAS that has the A122T (A107T in sunflower) substitution, and an imidazolinone-resistant sunflower plant comprising that nucleic acid (claims 1, 2, 7 and 8).  Jander et al teach obtaining plants with imidazolinone resistance using EMS mutagenesis (Example 1, beginning at paragraph 71; Example 2, beginning at paragraph 78).  Jander et al teach that imidazolinones, such as imazapyr, could be used alone or in combination with other herbicides for post-emergence control of weeds growing with resistant sunflower; and that a variety of imidazolinone herbicides could be used to protect resistant sunflower 
Jander et al do not teach a plant comprising sunflower AHASL1 comprising a threonine at position 107. 
Kolkman et al teach a sunflower plant comprising at least one copy of an AHASL polynucleotide encoding an herbicide resistance AHASL protein (Fig. 2 on pg. 1152).  Kolkman et al teach that a proline to leucine mutation at position 182 and an alanine to valine mutation at position 190 of AHASL (in sunflower) confer resistance to herbicides, such as imazethapyr and chlorimuron (pg. 1153, right col; pg. 1157).  Kolkman et al teach introgressing resistance genes to AHASL inhibiting herbicides from resistant populations into elite inbred lines for the purpose of developing herbicide resistant sunflower cultivars and hybrids (Kolkman et al pg. 1148, left col., second full paragraph).  Kolkman et al teach that in plants, five highly conserved amino acids, A122, P197, W574, and S653 (in Arabidopsis, corresponding to A107, P182, W559, and A638 in sunflower), when mutated, confer resistance to one or more AHAS-inhibiting herbicides (pg. 1148, left col.).  
Kolkman et al teach an amino acid sequence that is 99.8% identical to the instant SEQ ID NO: 2.  The instant specification defines SEQ ID NO: 2 as truncated sunflower AHASL with an A107T mutation (see pg. 12).  The sequence of Kolkman et al differs from the instant SEQ ID NO: 2 at a single amino acid residue: the sequence of Kolkman et al has an alanine at position 107.  The sequence alignment is set forth below:
RA   Kolkman J.M., Slabaugh M.B., Bruniard J.M., Berry S., Bushman B.S.,
RA   Olungu C., Maes N., Abratti G., Zambelli A., Miller J.F., Leon A.,
RA   Knapp S.J.;
RT   "Acetohydroxyacid synthase mutations conferring resistance to
RT   imidazolinone or sulfonylurea herbicides in sunflower.";
RL   Theor. Appl. Genet. 109:1147-1159(2004).
DR   EMBL; AY541451; AAT07322.1; -; Genomic_DNA.


  Query Match             99.8%;  Score 2026;  DB 11;  Length 655;
  Best Local Similarity   99.7%;  
  Matches  391;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 FAYPGGTSMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 60
              |||||| |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 FAYPGGASMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 160

Qy         61 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        161 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 220

Qy        121 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        221 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 280

Qy        181 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        281 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 340

Qy        241 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        341 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 400

Qy        301 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        401 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 460

Qy        361 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 392
              ||||||||||||||||||||||||||||||||
Db        461 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 492

	As one skilled in the art would recognize, the amino acid sequence of Kolkman et al corresponds to the non-mutated form of the instant SEQ ID NO: 2, and also makes obvious the genus of nucleic acid sequences encoding it. 
Kmiec et al teach methods and oligonucleotides for targeted modification of AHASL genes (Table 11 on pg. 19-28; claim 1 and 12).  Kmiec et al teach making alterations at several positions of the AHASL of Arabidopsis and a number of other species (Table 11, beginning at pg. 19, paragraph 120).  Kmiec et al teach using the methods of their invention in sunflower (pg. 4, paragraph 19).  
At the time the invention was made, it would have been prima facie obvious to use the oligonucleotide-based mutagenesis method of Kmiec et al or the EMS-based mutagenesis method of Jander et al and introduce the A122T (A107T) substitution into the AHASL1 gene of a sunflower plant; including wherein the plant comprises the 
Given the teachings of Jander et al and Kolkman et al, one would have reasonably expected that the resultant plants would be resistant to imidazolinone herbicides, including imazamox or imazapyr.  The tolerance to specific application rates would have naturally flowed from the structure of said plants, which structure would have been prima facie obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In addition, said tolerance would not be unexpected given that the A122T substitution results in tolerance to imidazolinone herbicides, as taught by Jander et al, for example. 
It would have been obvious to use the resultant plants or their seeds in a method of weed control, using any appropriate imidazolinone herbicide, such as those taught by Kolkman et al and Jander et al, including imazapyr or imazethapyr, wherein the herbicide is applied to the resistant sunflower plant and the weeds, and including wherein the weeds are killed or their growth is inhibited, as suggested by Jander and as a matter of routine industry practice. 
One would have been motivated to combine said teachings given the express suggestion of Jander et al and given the agronomic desirability of sunflower plants resistant to AHAS inhibitors.  Given that Jander et al and Kmiec et al successfully reduced their inventions to practice, given the limited number of known herbicide resistance AHAS mutations, and given the conserved nature of the enzyme, as taught by Kolkman et al, and well-known in the art, one would have had reasonable . 

16.	Claims 98-100 and 104-105 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159) and Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003), as applied to claims 16 and 97, and further in view of Alister et al (Crop Protection (2005) 14:375-379, published April 2005).  Applicant's arguments filed on March 1, 2021 have been fully considered but they are not persuasive.
	The teachings of Jander et al, Kolkman et al, and Kmiec et al are set forth above.  The references do not expressly teach the monocot and dicot weeds recited in the instant claims 99 and 100 or applying an imidazolinone herbicide to a tolerant sunflower and said weeds.  The references do not expressly teach applying an imidazolinone and another herbicide or using a detergent. 
	Alister et al teach that imidazolinones, including imazapyr, imazapic, imazapyr, and imazethapyr, effectively control a number of dicot weeds, including Setaria sp., Amaranthus sp., Echinochloa sp., among others (Abstract; Table 3).  Alister et al teach that imidazolinones are known for their herbicidal effect at low doses and are effective at controlling a wide spectrum of weeds (pg. 375, both col.).  Alister et al teach effective application doses of 19-95-39.9 g ai/ha for imazapyr and 59.85-119.7 g ai/ha for imazapic (Table 3). 
	Alister et al teach applying three imidazolinones herbicides, imazapyr, imazapic and imazethapyr, to imidazolinone resistant maize plants, and teach using a 
	At the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to further modify the method made obvious by the teachings of Jander et al, Kolkman et al, and Kmiec et al, and apply an appropriate dose of an imidazolinone herbicide to the weeds growing in the vicinity of a tolerant sunflower plant comprising the A107T AHASL1 substitution, including wherein the weeds are any of the genera taught by Alister et al.
	It would have been further obvious to apply more than one imidazolinone herbicide in a formulation, and to use any appropriate surfactant adjuvant, such as the hydrocarbon petroleum one taught by Alister et al.
One would have been motivated to do so, given the teachings of Alister et al, and the art-recognized property of imidazolinone herbicides to control a variety of monocot and dicot weed species.  One would have been motivated to use more than one herbicide and a surfactant in order to improve the efficiency of weed control, as a matter of standard industry practice and in view of the teachings of Alister et al and Jander et al. 

17.	Claims 106 and 107 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159) and Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003), as applied to claim 16, and further in view of Hager et al (Postemergence Control of .  
	The claims are directed to the method of claim 16, wherein the weeds comprise crop plants growing in an undesired location, including wherein the crop is volunteer maize or soybean. 
	The teachings of Jander et al, Kolkman et al, and Kmiec et al are set forth above.  The references do not expressly teach applying an imidazolinone to control volunteer crop plants. 
	Hager et al teach that “Several ALS-inhibiting soybean herbicides can also be used to control volunteer SR corn. Imazaquin (Scepter) is often applied at half rate for volunteer corn control. Imazamox (Raptor) controls or suppresses volunteer corn, and imazethapyr (Pursuit) can be used to suppress volunteer corn.” (see page 1 of the document). 
	At the time the invention was made, it would have been prima facie obvious to modify the method of claim 16, made obvious by the teachings of Jander et al, Kolkman et al, and Kmiec et al, and apply an imidazolinone herbicide, such as those taught by Hager et al, to any volunteer crop, including maize or soybean, that is sensitive to said herbicides.  This would have also been obvious as a matter of standard industry practice as well as the teachings of Jander et al regarding weed control methods. 
Response to Arguments 
Applicant maintains the previously submitted arguments. Applicant argues that the sunflower plants used in the claimed methods have superior properties relative to the IMISUN-1 sunflower comprising the A205V substitution, and argues that evidence of prima facie finding of obviousness (pages 18-20). 
Applicant’s argument is not found to be persuasive.  To the extent that the Remarks reiterate previously submitted arguments, those arguments remain unpersuasive for the reasons of record.  
With regard to the unexpected results, the Examiner maintains that a proper showing, as specified by the legal standards explained in MPEP 716.02 have not been made, for the reasons of record.  For example, it is unclear why, given the fact that the A122T substitution is known to confer tolerance to commercial doses of imidazolinones, the recited phenotype would have been unexpected.  It also would not have been unexpected that an herbicide tolerance profile of two different AHASL substitutions would be different.  The A205V substitution, for example, is also known to confer tolerance to sulfonylureas (see Kolkman et al), unlike the A122T, which confers tolerance only to imidazolinones. 
Moreover, tolerance to specific doses of herbicides is not recited as an active step of the instantly claimed method. Instead, the method encompasses the application of any effective amount of any imidazolinone herbicide.  Thus even, assuming that the phenotype recited in subpart (a) of claim 16 is unexpected (which it is not), that fact alone would not overcome the obviousness of the instantly claimed method.  It is noted that a showing of unexpected results must be commensurate with the scope of the claimed invention. MPEP 716.02(d). 
The Examiner maintains that the only difference between the instant SEQ ID NO: 2 and a wild-type sunflower AHASL protein is the presence of the A107T substitution.  Arabidopsis AHASL, and teach a sunflower cell comprising said mutated AHASL (Examples 1-2, claims 1-5).  Applying said method to introduce a known substitution located in a highly conserved AHASL domain into a dicot crop like sunflower would have been predictable and readily achievable.  Besides the art-standard EMS mutagenesis/herbicide selection method of Jander et al, one could have predictably used the oligonucleotide-based targeted mutagenesis method of Kmiec et al to introduce the A122T substitution into the sunflower AHASL.  The rejection is maintained. 
Conclusion
18.	No claims are allowed.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  


/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662